DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (8,986,276) in view of Jordan et al. (2001/0031954).
With respect to claim 1, Kawakami discloses a pants-type disposable diaper, as shown in figure 1, having a front body part 2, a back body part 3, and a crotch part 4, as shown in figure 2. An absorbent body 30 is situated in the crotch part, as shown in figure 2, and comprises a topsheet 32, a backsheet 40, and an absorbent core 33, as shown in figure 3. An exterior member 10 is provided on an outer side of the absorbent body 30 and is situated in the front and back body parts, as shown in figure 2. The exterior member 10 comprises an outer sheet 12 and an inner sheet 13 provided on the skin-facing side of the outer sheet, as shown in figure 3. The outer sheet 12 is made of a nonwoven fabric having a meltblown layer, as disclosed in column 3, line 67, to column 4, line 4.
Kawakami discloses all aspects of the claimed invention with the exception of a printed part provided on the skin-facing side of the outer sheet. Jordan discloses a disposable diaper having a printed part 70, as shown in figure 1, provided on the skin-facing surface 66 of the outer sheet 62 of an exterior member 40, as shown in figure 3 and described in paragraph [0075]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a printed part on the skin-facing side of the outer sheet of Kawakami, as taught by Jordan, to achieve the predictable result of a diaper having a decorative element that is pleasing to the wearer.
With respect to claim 2, the outer sheet 12 of Kawakami is made of a laminated nonwoven having a meltblown layer and a spunbonded layer, as disclosed in column 4, lines 1-4.
With respect to claim 3, the inner sheet 13 of Kawakami is made of a spunbonded nonwoven fabric, as disclosed in column 4, lines 1-4.
With respect to claim 5, Kawakami does not disclose the outer sheet having an embossed surface on the skin-facing side and a non-embossed surface on the outer side. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to emboss only the skin-facing side of the outer sheet of Kawakami to achieve the predictable result of providing a softer texture on the side of the sheet that faces the wearer’s skin to improve the comfort of the diaper.
With respect to claim 6, Kawakami discloses a body elastic member 19 extends in a width direction of the diaper, as shown in figure 2, and is disposed between the inner sheet 13 and outer sheet 12 in the front and back body parts, as shown in figure 3. Jordan teaches providing printed parts on both the front and back body parts of a diaper, as shown in figure 2. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide printed parts on both the front and back body parts of Kawakami, as taught by Jordan, to achieve the predictable result of decorative printing on the largest, most visible portions of the diaper.
With respect to claim 7, Kawakami discloses the outer and inner sheets are bonded to each other via the body elastic members 19, as disclosed in column 4, lines 45-49. A non-bonded area 17 extends in the width direction of the diaper in the exterior member, as shown in figures 2 and 3.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (8,986,276) in view of Jordan et al. (2001/0031954), and further in view of Thomas et al. (9,913,764).
With respect to claim 4, modified Kawakami discloses all aspects of the claimed invention with the exception of the meltblown layer being formed from fibers containing 10-50% by mass of an α-olefin copolymer. Thomas discloses a disposable diaper, as shown in figure 1, and teaches the outer sheet of the exterior member can be a meltblown nonwoven layer comprising 35% of an α-olefin copolymer, as disclosed in column 15, lines 37-40, and column 16, lines 9-28. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the meltblown layer of Kawakami with 35% by mass of an α-olefin copolymer, as taught by Thomas, to achieve the predictable result of an outer layer having improved strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781